Exhibit 10.1

 

SECOND AMENDMENT
TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Second Amendment”), dated as of March 21, 2018, by and among PLUG POWER INC., a
Delaware corporation (“Plug Power”), EMERGING POWER INC., a Delaware
corporation, EMERGENT POWER INC., a Delaware corporation and each of their
Qualified Subsidiaries (hereinafter collectively referred to as the “Borrower”)
and NY GREEN BANK (the “Lender”), a division of the New York State Energy
Research & Development Authority (“NYSERDA”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower and Lender are parties to that certain Amended and
Restated Loan and Security Agreement, dated as of July 21, 2017 (as amended
hereby and as may be further amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), pursuant to which the Lender
has agreed to provide to Borrower a certain loan (the “Term Loan”) in accordance
with the terms and conditions thereof;

 

WHEREAS, the Borrower intends to issue the Convertible Notes as defined below
and has requested that the Lender agree to modify the Loan Agreement in order to
permit the issuance of the Convertible Notes;

 

WHEREAS, the Lender is willing to agree to, and enter into, this Second
Amendment, subject to and in accordance with the terms and conditions set forth
in this Second Amendment.

 

NOW, THEREFORE, in consideration of the premises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Borrower and the Lender hereby
agree as follows:

 

1.             RECITALS; DEFINITIONS.  The foregoing recitals, including all
terms defined therein, are incorporated herein and made a part hereof.  All
capitalized terms used but not otherwise defined herein have the meanings given
such terms in the Loan Agreement.

 

2.             AMENDMENT.

 

(a)           Subject to the terms of this Second Amendment, the Lender hereby
agrees that the Loan Agreement is amended to:

 

(i)            Insert in Section 1.1 the following new defined terms in
appropriate alphabetical order.

 

“Convertible Notes” means the convertible notes with a stated maturity date of
no earlier than March 1, 2021, to be issued by Plug Power pursuant to that
certain Indenture between Plug Power and Wilmington Trust, National Association
(or such other financial institution selected by Plug Power to act as trustee
for the Convertible Notes), as trustee, dated the first date of issuance of such
Convertible Notes (the “Indenture”), that are convertible into Plug Power Common
Stock,

 

--------------------------------------------------------------------------------


 

cash or a combination of Plug Power Common Stock and cash, at the election of
Plug Power, in an original principal amount not to exceed $150,000,000
(including any exercise of any over-allotment or other option granted to the
investment banks acting as initial purchasers of the Convertible Notes) pursuant
to the terms and conditions of the Convertible Notes Documentation; provided
that such terms and conditions will include that (i) all necessary corporate,
shareholder or similar actions on the part of Plug Power shall have been taken
and consents obtained in connection with the issuance of the Convertible Notes,
(ii) the issuance of the Convertible Notes is consummated in compliance with
applicable law, (iii) the Indebtedness evidenced by the Convertible Notes is
unsecured, (iv) the stated maturity of the Convertible Notes is at least 91 days
following the Term Loan Maturity Date, (v) the Convertible Notes do not require
principal repayments or mandatory redemption of the Convertible Notes prior to
the Term Loan Maturity Date other than (a) the settlement of conversions of such
Indebtedness with shares of Plug Power Common Stock, cash or a combination
thereof, at the election of Plug Power, in accordance with the terms of the
Convertible Notes Documentation, (b) the required repayment of principal and
interest upon any accleration of such Indebtedness pursuant to the terms of the
Convertible Notes Documentation, or (c) a mandatory offer to repurchase such
Indebtedness as a result of a Fundamental Change, and (vi) the Convertible Notes
will have no restrictions on the ability of the Borrower to grant liens, to
incur the Indebtedness under this Agreement (including the Loans) or to pay and
perform the Borrower’s obligations under this Agreement.

 

“Convertible Notes Documentation”  means the indenture and other definitive
documentation governing the Convertible Notes.

 

“Fundamental Change” is defined in the Indenture.

 

“Indenture” is defined in the definition of Convertible Notes.

 

“Permitted Equity Hedge Transactions”  means the following transactions executed
in connection with the issuance of the Convertible Notes (including any exercise
of any over-allotment or other option granted to the investment banks acting as
initial purchasers of the Convertible Notes): (1) one or more call options or
capped call options (or substantively equivalent derivative transaction)
relating to the Common Stock (or other securities or property following any
merger event, reclassification or other change of the Common Stock) (such common
stock or other securities, “Plug Power Common Stock”), entered into between Plug
Power, as purchaser of any such option, and one or more of Morgan Stanley & Co.
LLC, Barclays Capital Inc., and/or their respective affiliates, and settled in
Plug Power Common Stock, cash or any combination of such cash or Plug Power
Common Stock and (2) one or more forward purchase contracts (or substantively
equivalent derivative transaction) relating to Plug Power Common Stock entered
into by Plug Power, as purchaser, and one or more financial institutions and/or
their affiliates, on or about the date of issuance of the Convertible Notes. 
Any reference to “Permitted Equity Hedge Transactions” is a reference to the

 

2

--------------------------------------------------------------------------------


 

confirmations, agreements and other definitive documentation executed to
document the terms and conditions of the Permitted Equity Hedge Transactions (or
any of them).

 

“Plug Power Common Stock” is defined in the definition of Permitted Equity Hedge
Transactions.

 

“Second Amendment” means the Second Amendment to Amended and Restated Loan and
Security Agreement, dated as of March 21, 2018, between Borrower and Lender.

 

(ii)           Amend and restate the definition of “Change in Control” to read
as follows.

 

“Change in Control” means (a) any reorganization, recapitalization,
consolidation or merger (or similar transaction or series of related
transactions) of Borrower, sale or exchange of outstanding shares (or similar
transaction or series of related transactions) of Borrower in which the holders
of Borrower’s outstanding shares immediately before consummation of such
transaction or series of related transactions do not, immediately after
consummation of such transaction or series of related transactions, retain
shares representing more than fifty percent (50%) of the voting power of the
surviving entity of such transaction or series of related transactions (or the
parent of such surviving entity if such surviving entity is wholly owned by such
parent), in each case without regard to whether Borrower is the surviving
entity, or (b) any Fundamental Change.

 

(iii)          Amend and restate the definition of “Permitted Indebtedness” to
read as follows.

 

“Permitted Indebtedness” means (i) Indebtedness of Borrower and its Subsidiaries
in favor of Lender arising under this Agreement or any other Loan Document;
(ii) Indebtedness existing on the Closing Date which is disclosed in Schedule
1A; (iii) Indebtedness of (A) up to $200,000 outstanding at any time and (B) in
addition to the Indebtedness in clause (A), incurred pursuant to sale-leaseback
transactions for certain hydrogen tube trailers not to exceed $4,000,000, in
each case secured by a Lien described in clause (vii) of the defined term
“Permitted Liens,” provided such Indebtedness does not exceed the cost of the
Equipment financed with such Indebtedness; (iv) Indebtedness to trade creditors
incurred in the ordinary course of business, including Indebtedness incurred in
the ordinary course of business with corporate credit cards; (v) Indebtedness
that also constitutes a Permitted Investment; (vi) Subordinated Indebtedness;
(vii) reimbursement obligations in connection with letters of credit issued for
the account of any Borrower or any of its Subsidiaries to support obligations of
such Borrower or such Subsidiary under a Project Financing Agreement, provided
that such reimbursement obligations (a) shall not exceed, in respect of any
Project, the value of such Project and (b) shall be solely secured by Liens
under clause (xiv)(A) of the definition of “Permitted Liens”; (viii) other
Indebtedness in an amount not to exceed $1,200,000 at any

 

3

--------------------------------------------------------------------------------


 

time outstanding, (ix) intercompany Indebtedness as long as either (A) each of
the Subsidiary obligor and the Subsidiary obligee under such Indebtedness is a
Qualified Subsidiary that has executed a Joinder Agreement or (B) such loans to
all non-Qualified Subsidiaries does not exceed $600,000 in the aggregate
following the Initial Closing Date or such higher amount as the Lender may
approve in writing; (x) guarantees of Indebtedness of a Borrower by any
Borrower, provided such Indebtedness so guaranteed was otherwise permitted to be
incurred hereunder; (xi) Indebtedness incurred or owed by Borrower or any SPE
pursuant to Project Financing Agreements, to the extent constituting
Indebtedness under GAAP, to finance or refinance the acquisition, development,
construction, and operation of Projects; (xii) Indebtedness owed to any Person
(including obligations in respect of letters of credit for the benefit of such
Person) providing workers’ compensation, health, disability or other employee
benefits or property, casualty, liability insurance, self-insurance, pursuant to
reimbursement or indemnification obligations to such Person, in each case
incurred in the ordinary course of business or consistent with past practice;
(xiii) Indebtedness in respect of or guarantee of performance bonds, bid bonds,
appeal bonds, surety bonds, performance and completion guarantees, workers’
compensation claims, letters of credit, bank guarantees and banker’s
acceptances, warehouse receipts or similar instruments and similar obligations
(other than in respect of other Indebtedness for borrowed money) including,
without limitation, those incurred to secure health, safety and environmental
obligations, in each case (a) provided in the ordinary course of business or
consistent with past practice and (b) to the extent arising in a Project,
recourse for, and any pledge of security granted in connection therein is
limited solely to, the assets of such Project; (xiv) Indebtedness in respect of
treasury, depositary, cash management and netting services, automatic
clearinghouse arrangements, overdraft protections and similar arrangements or
otherwise in connection with securities accounts and deposit accounts, in each
case, in the ordinary course of business; (xv) Indebtedness consisting of the
financing of insurance premiums in the ordinary course of business;
(xvi) endorsement of instruments or other payment items for deposit in the
ordinary course of business; (xvii) all lease obligations associated with any
Project incurred in connection with a sale-leaseback transaction entered into in
respect of such Project as long as such obligations meet the requirements
hereunder applicable to a Project Financing Agreement; (xviii) unsecured
Indebtedness in the form of accrued but unpaid dividends pursuant to Permitted
Series C Repurchases; (xix) Indebtedness in amounts and on terms approved by
Lender in writing in its reasonable discretion; (xx) unsecured Indebtedness
evidenced by the Convertible Notes; and (xxi) extensions, refinancings and
renewals of any items of Permitted Indebtedness, provided that the principal
amount is not increased (other than for accrued interest and fees, if any) or
the terms modified to impose materially more burdensome terms upon Borrower or
its Subsidiary, as the case may be.

 

(iv)          Amend and restate the definition of “Permitted Investments”  to
read as follows.

 

4

--------------------------------------------------------------------------------


 

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from the date of acquisition thereof,
(b) commercial paper maturing no more than one year from the date of creation
thereof and currently having a rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (c) certificates of
deposit issued by any bank with assets of at least $500,000,000 maturing no more
than one year from the date of investment therein, and (d) money market
accounts; (iii) repurchases of stock from existing or former employees,
directors, or consultants of Borrower under the terms of applicable repurchase
agreements and in connection with withholding taxes or stock option exercises in
an aggregate amount not to exceed $2,400,000 in any fiscal year, provided that
no Event of Default has occurred, is continuing or would exist after giving
effect to the repurchases; (iv) Investments accepted in connection with
Permitted Transfers; (v) Investments (including debt obligations) received in
connection with the bankruptcy or reorganization of customers or suppliers and
in settlement of delinquent obligations of, and other disputes with, customers
or suppliers arising in the ordinary course of Borrower’s business;
(vi) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business, provided that this subparagraph (vi) shall not
apply to Investments of Borrower in any Subsidiary (other than ServiceCo,
provided that any such Investments in ServiceCo shall be solely in accordance
with the Master Agreement); (vii) Investments consisting of loans involving the
net transfer on a substantially contemporaneous basis of cash proceeds to
employees, officers or directors relating to the purchase of capital stock of
Borrower pursuant to employee stock purchase plans or other similar agreements
approved by Borrower’s Board of Directors; (viii) Investments consisting of
travel advances and employee relocation loans and other employee loans and
advances in the ordinary course of business in an aggregate amount not to exceed
$1,200,000; (ix) Investments in Domestic Subsidiaries in aggregate amount not to
exceed $600,000 per fiscal year and $1,800,000 in the aggregate (or such higher
amounts as the Lender may approve in writing); (x) Investments in Foreign
Subsidiaries in an aggregate amount not to exceed $1,200,000 per fiscal year and
$3,600,000 in the aggregate (or such higher amounts as the Lender may approve in
writing); (xi) joint ventures or strategic alliances in the ordinary course of
Borrower’s business consisting of the nonexclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash Investments by Borrower do not exceed $600,000 in the aggregate in any
fiscal year; (xii) repurchase of stock pursuant to Permitted Series C
Repurchases; (xiii) any Investments in an SPE, provided such Investment is
permitted under clause (xii) of the definition of Permitted Transfers,
(xiv) Investments in Permitted Equity Hedge Transactions; and (xv) additional
Investments that do not exceed $600,000 in the aggregate (or such higher amounts
as the Lender may approve in writing).

 

(i)            Amend and restate Section 7.6 to read as follows.

 

5

--------------------------------------------------------------------------------


 

7.6          Indebtedness; Project Financing Agreements.  Borrower shall not
create, incur, assume, guarantee or be or remain liable with respect to any
Indebtedness, or permit any Subsidiary so to do, other than Permitted
Indebtedness, or prepay any material Indebtedness or any material obligations
under any Project Financing Agreement or take any actions which impose on
Borrower an obligation to prepay any Indebtedness or any Project Financing
Agreement, except for (a) the conversion of Indebtedness into Plug Power Common
Stock, cash or any combination thereof in accordance with the terms of the
Convertible Notes Documentation, (b) (i) the required repayment of principal and
interest upon any accleration of the Convertible Notes pursuant to the terms of
the Convertible Notes Documentation or (ii) the repurchase of the Convertible
Notes in connection with a Fundamental Change or the redemption of the
Convertible Notes in accordance with the Convertible Notes Documentation, so
long as concurrently with such required repayment, repurchase or redemption, all
of Borrower’s payment obligations hereunder are indefeasibly paid in full in
cash, (c) purchase money Indebtedness or obligations under any Project Financing
Agreement pursuant to its then applicable payment or rent schedule or
(d) prepayment by any Subsidiary of (i) inter-company Indebtedness owed by such
Subsidiary to any Borrower, or (ii) if such Subsidiary is not a Borrower,
intercompany Indebtedness owed by such Subsidiary to another Subsidiary that is
not a Borrower.

 

(ii)           Amend and restate Section 7.8 to read as follows.

 

7.8          Investments.  Borrower shall not directly or indirectly acquire or
own, or make any Investment in or to any Person, or permit any of its
Subsidiaries so to do, other than (i) Permitted Investments and (ii) to the
extent the Convertible Notes constitute capital stock or equity interests and
their repurchase or redemption an Investment, the acquisition of Convertible
Notes in accordance with the Convertible Notes Documentation.

 

(iii)          Amend and restate Section 7.9 to read as follows:

 

7.9          Distributions.  Borrower shall not, and shall not allow any
Subsidiary to (a) repurchase or redeem any class of capital stock or other
equity interest other than (i) pursuant to employee, director or consultant
repurchase plans, (ii) employee stock option plans, (iii) the Series C
Repurchase Agreement (subject to, for the avoidance of doubt, the specified
cumulative limit in the definition “Permitted Series C Repurchases”),  (iv) to
the extent the Convertible Notes constitute capital stock or equity interests,
the payment or delivery of Plug Power Common Stock, cash or a combination
thereof in connection with the settlement or conversion of the Convertible Notes
and the repurchase or redemption of Convertible Notes in accordance with the
Convertible Notes Documentation, and (v) agreements entered into in the ordinary
course of business, or other similar agreements or in connection with
withholding taxes (including in connection with restricted stock agreements)
incurred solely in connection with the foregoing, provided, however, in each
case (other than clause (iv)) the repurchase or

 

6

--------------------------------------------------------------------------------


 

redemption price does not exceed the original consideration paid for such stock
or equity interest (other than the net exercise of any stock options), or
(b) declare or pay any cash dividend or make a cash distribution on any class of
stock or other equity interest, except that (i) a Subsidiary may pay dividends
or make distributions to Borrower, (ii) subject to Section 7.6, Borrower may
make any cash payments required by the Convertible Notes Documentation, and
(iii) so long as no Event of Default has occurred and is continuing, Borrower
may pay cash dividends pursuant to Permitted Series C Repurchases (subject to,
for the avoidance of doubt, the cumulative limit indicated in such definition),
or (c) lend money to any employees, officers or directors or guarantee the
payment of any such loans granted by a third party in excess of $100,000 in the
aggregate outstanding other than Permitted Investments or (d) waive, release or
forgive any Indebtedness owed by any employees, officers or directors in excess
of $100,000 in the aggregate; provided that notwithstanding clauses (a) and
(b) above, so long as no Event of Default has occurred and is continuing,
Borrower may repurchase and redeem (including for cash or for shares of Common
Stock), and may make cash payments with respect to, the Series D Preferred
Stock, in each case, so long as such cash payments do not to exceed $20,000,000
in the aggregate (or such higher amounts as the Lender may approve in writing);
provided, further that Plug Power may enter into and perform its obligations
under the Permitted Equity Hedge Transactions, including, for the avoidance of
doubt, the payment of premiums in respect thereof.

 

(b)           The amendments set forth in this Section 2 are effective on the
terms and conditions set forth in Section 3 hereof and shall not be deemed to
(1) be a consent to any amendment, waiver or modification of any other term or
condition of any Loan Document, or (2) otherwise prejudice any right or remedy
which the Lender may now have or may have in the future under or in connection
with any Loan Document.

 

3.             CONDITIONS TO EFFECTIVENESS.  This Second Amendment shall become
effective upon satisfaction of each of the conditions specified below:

 

(a)           Borrower and Lender shall have each received one or more
counterparts of this Second Amendment, duly executed, completed and delivered by
Borrower and Lender; and

 

(b)           Borrower and Lender shall have received all other documents and
instruments as the Borrower and Lender may mutually deem necessary or
appropriate to effectuate the intent and purpose of this Second Amendment.

 

(c)           Borrower shall have reimbursed Lender for all of its expenses
reasonably incurred in connection with the documentation and negotiation of this
Second Amendment, including, without limitation, Lender’s reasonable attorneys’
fees and costs.

 

4.             ADDITIONAL COVENANTS.  Notwithstanding any provision in this
Second Amendment to the contrary, as partial consideration for Lender’s
execution and delivery of this Second Amendment, Borrower agrees to the
following:

 

7

--------------------------------------------------------------------------------


 

(a)           Prior to December 31, 2019, Borrower shall not, without Lender’s
prior written consent, settle any portion of any conversion, repurchase or
redemption of the Convertible Notes, or any Permitted Equity Hedge Transaction,
in cash.

 

(b)           The aggregate purchase price and/or premium paid by Plug Power in
respect of the Permitted Equity Hedge Transactions shall not exceed an amount
equal to forty-four percent (44%) of the aggregate principal amount of
Convertible Notes issued.

 

(c)           Lender shall have received a fee from Borrower in partial
consideration for its execution and delivery of this Second Amendment in the
amount agreed to by Borrower and Lender, which fee shall be non-refundable.

 

(d)           The aggregate amount of interest on the Convertible Notes paid in
cash shall not exceed (i) in 2018, $6,750,000 and (ii) in 2019, $9,000,000.

 

(e)           If, at any time the aggregate amount on deposit in all accounts of
Hypulsion SAS at BNP Paribas exceed $1,000,000,  Borrower shall transfer such
funds in excess of $1,000,000 within ten (10) Business Days to an account held
at M&T Bank or Wilmington Trust.

 

5.             REAFFIRMATION OF LOAN DOCUMENTS.  By executing and delivering
this Second Amendment, Borrower hereby expressly (i) reaffirms, ratifies and
confirms its Obligations under the Loan Agreement and the other Loan Documents,
(ii) agrees that this Second Amendment shall be a “Loan Document” under the Loan
Agreement and (iii) agrees that the Loan Agreement and each other Loan Document
shall remain in full force and effect, as modified by this Second Amendment,
following any action contemplated in connection herewith.

 

6.             REAFFIRMATION OF GRANT OF SECURITY INTEREST IN COLLATERAL. 
Borrower hereby expressly reaffirms, ratifies and confirms its obligations under
the Loan Agreement, including its grant to the Lender, of the security interest
in all of the Collateral.

 

7.             NO OTHER WAIVERS.  The amendment in this Second Amendment is
applicable only as provided herein, and does not constitute a future waiver of
any matter whatsoever, nor a waiver of anything other than the matter expressly
set forth herein.  Unless specifically noted herein, nothing herein amends,
modifies or restates the terms of any other Loan Document.  Nothing in this
Second Amendment is intended, nor shall be construed, to constitute a novation
or an accord and satisfaction of any of Borrower’s Obligations under or in
connection with the Loan Agreement and any other Loan Document or to modify,
affect or impair the perfection or continuity of Lender’s security interest in
security titles to or other liens on any Collateral.

 

8.             REPRESENTATIONS AND WARRANTIES; LIENS; NO DEFAULT, NO CONFLICT. 
Borrower hereby represents, warrants and covenants with and to the Lender as
follows:  (i) the representations and warranties set forth in the Loan Documents
are true and correct in all material respects as of the date hereof, except to
the extent such representations and warranties by their terms expressly relate
only to a prior date (in which case such representations

 

8

--------------------------------------------------------------------------------


 

and warranties shall be true and correct in all material respects as of such
prior date); (ii) as of the date hereof, there are no Events of Default that
have not been waived or cured; (iii) Lender has and shall continue to have
valid, enforceable and perfected first-priority liens, subject only to Permitted
Liens, on and security interests in the Collateral and all other collateral
heretofore granted by Borrower to Lender pursuant to the Loan Documents or
otherwise granted to or held by Lender, for the benefit of Lender; (iv) the
agreements and obligations of Borrower contained in the Loan Documents and in
this Second Amendment constitute the legal, valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or other similar laws of general application affecting the
enforcement of creditors’ rights or by the application of general principles of
equity; and (v) the execution, delivery and performance of this Second Amendment
by Borrower will not violate any law, rule, regulation, order, contractual
obligation or organizational document of Borrower and will not result in, or
require, the creation or imposition of any lien, claim or encumbrance of any
kind on any of its properties or revenues.

 

9.             ADVICE OF COUNSEL.  Each of the parties represents to each other
party hereto that it has discussed this Second Amendment with its counsel.

 

10.          SEVERABILITY OF PROVISIONS.  In case any provision of or obligation
under this Second Amendment shall be invalid, illegal or unenforceable in any
applicable jurisdiction, the validity, legality and enforceability of the
remaining provisions or obligations, or of such provision or obligation in any
other jurisdiction, shall not in any way be affected or impaired thereby.

 

11.          FURTHER ASSURANCES.  Borrower hereby agrees that at any time and
from time to time, at the expense of Borrower, it will promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or that the Lender may reasonably request, in connection with
this Second Amendment, or to enable them to exercise and enforce their rights
and remedies under this Second Amendment, the Loan Agreement and the other Loan
Documents.

 

12.          COSTS AND EXPENSES.  Borrower shall be responsible for the payment
of all fees, costs and expenses incurred by the Lender in connection with the
preparation and negotiation of this Second Amendment, including, without
limitation, any and all fees and expenses of Lender’s in-house (without
duplication of work performed by outside counsel) and outside counsel.

 

13.          REFERENCE TO THE EFFECT ON THE LOAN AGREEMENT.

 

(a)           Upon the effectiveness of this Second Amendment, each reference in
the Loan Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of similar import shall mean and be a reference to the Loan Agreement as
modified by this Second Amendment.

 

(b)           The execution, delivery and effectiveness of this Second Amendment
shall not, except as expressly provided in this Second Amendment, operate as a
waiver of any right, power or remedy of Lender, nor constitute a waiver of any
provision of the Loan Agreement or

 

9

--------------------------------------------------------------------------------


 

any other documents, instruments and agreements executed or delivered in
connection with the Loan Agreement.

 

14.          GOVERNING LAW.  THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO
THE CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAWS
OTHER THAN THE LAWS OF THE STATE OF NEW YORK).

 

15.          EXPIRATION.  This Second Amendment shall expire and shall be deemed
null and void in the event that Plug Power does not issue Convertible Notes on
or before the date that is twenty-one days from and including the date hereof.

 

16.          SUCCESSORS/ASSIGNS.  This Second Amendment shall bind, and the
rights hereunder shall inure to, the respective successors and assigns of the
parties hereto, subj ect to the provisions of the Loan Documents.

 

17.          HEADINGS.  Section headings in this Second Amendment are included
for convenience of reference only and shall not constitute a part of this Second
Amendment for any other purpose.

 

18.          ENTIRE AGREEMENT.  The Loan Agreement and the other Loan Documents
as and when modified by this Second Amendment embody the entire agreement
between the parties hereto relating to the subject matter thereof and supersedes
all prior agreements, representations and understandings, if any, relating to
the subject matter thereof.

 

19.          COUNTERPARTS.  This Second Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which
when taken together shall constitute one and the same instrument.  Delivery of
an executed signature page of this Second Amendment by electronic transmission
shall be as effective as delivery of a manually executed counterpart hereof.

 

[Balance of Page Intentionally Left Blank; Signature Pages Follow]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered as of the day and year specified at the beginning
hereof.

 

 

BORROWER:

 

 

 

PLUG POWER INC.

 

 

 

 

Signature:

/s/ Paul B. Middleton

 

 

 

 

Print Name:

Paul B. Middleton

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

BORROWER:

 

 

 

EMERGING POWER INC.

 

 

 

 

Signature:

/s/ Paul B. Middleton

 

 

 

 

Print Name:

Paul B. Middleton

 

 

 

 

Title:

Treasurer

 

 

 

 

 

BORROWER:

 

 

 

EMERGENT POWER INC.

 

 

 

 

Signature:

/s/ Paul B. Middleton

 

 

 

 

Print Name:

Paul B. Middleton

 

 

 

 

Title:

Treasurer

 

11

--------------------------------------------------------------------------------


 

Agreed in New York, New York:

 

 

 

 

LENDER:

 

NY GREEN BANK,

 

a Division of the New York State Energy

 

Research & Development Authority

 

 

 

 

 

 

 

Signature:

/s/ Alfred Griffin

 

 

 

 

Print Name:

Alfred Griffin

 

 

 

 

Title:

President

 

12

--------------------------------------------------------------------------------